Citation Nr: 1035399	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of a 10 percent evaluation soft tissue 
injury of the left biceps.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran had active service from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  A 10 percent disability rating for soft tissue injury of the 
left biceps was assigned effective July 7, 2004, and reduced to 
noncompensable effective August 1, 2008.

2.  Soft tissue injury of the left biceps did not improve and is 
manifested by muscle herniation, weakness, and increased 
fatigability with severe flare-ups.



CONCLUSION OF LAW

A 10 percent evaluation for soft tissue injury of the left biceps 
is restored.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.344(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting, in full, the relief sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.

In a July 1996 rating decision, service connection for left 
biceps injury was granted and a noncompensable rating was 
assigned effective January 1995.

In a November 2004 rating decision, the disability rating was 
increased to 10 percent effective July 2004.  The increase was 
based on an August 2004 VA examination which showed that there 
was slight depression over the bicep muscle, circumference of 1/4 
inch smaller than the right bicep, and some weakness noted at 3 
out of 4.  The RO indicated that since the medical evidence of 
record showed one or more of the cardinal signs and symptoms of 
muscle injury, a 10 percent rating was warranted under Diagnostic 
Code 5399-5305.  Under that code, Muscle Group V concerns the 
following functions: elbow supination, which involves the long 
head of the biceps as a stabilizer of the shoulder joint; and 
flexion of elbow, which involves the biceps, brachialis, and 
brachioradialis muscles.  The 10 percent evaluation contemplates 
a moderate disability of either a veteran's dominant or non-
dominant hand.  See 38 C.F.R. § 4.73, Diagnostic Code 5305.  For 
VA rating purposes, the "cardinal signs and symptoms of muscle 
disability" are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).

The 10 percent rating was thereafter continued in a May 2006 
rating decision, based on an April 2006 examination which 
revealed a small dimple at the insertion of the biceps, no tissue 
loss, no scar formation, no adhesions, no tendon damage, no 
bone/joint of nerve damage, no loss of muscle, full range of 
motion of the left shoulder, and muscle on the left side being 1/2 
inch smaller than on the right side.  Subsequently, the 10 
percent rating was again continued in an April 2007 rating 
decision based primarily on a March 2007 examination which 
revealed no pain, no incoordination, no uncertainty of movement, 
no scarring, no nerve damage, no tendon damage, no bone damage, 
no loss of deep fascia or muscle substance, and no limitation of 
motion.  The examination showed that there was muscle herniation, 
weakness, and increased fatigability.  

In a December 2007 rating decision, the RO proposed to reduce the 
10 percent rating for soft tissue injury of the virtually  left 
biceps based primarily on a November 2007 VA examination which 
revealed the exact same clinical findings as the March 2007 
examination.  That is, there was no pain, no incoordination, no 
uncertainty of movement, no scarring, no nerve damage, no tendon 
damage, no bone damage, no loss of deep fascia or muscle 
substance, and no limitation of motion.  The examination showed 
that there was muscle herniation, weakness, and increased 
fatigability.  Although this examination noted that strength was 
5/5 whereas the last examination was 5/5, it was also noted that 
the flare-ups were currently severe whereas they were only 
moderate on the last examination.  

A May 2008 rating decision reduced the 10 percent disability 
rating to noncompensable.  It was noted that there was no pain on 
motion or other evidence to show a higher disability level.  In 
the prior rating decision in December 2007, it was further noted 
that the Veteran did not have loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of coordination, 
or uncertainty of movement.  However, the examination actually 
did indicate that there was muscle herniation, weakness, and 
increased fatigability.  

A disability rating may be reduced under specifically limited 
circumstances, circumscribed by regulations promulgated by the 
Secretary of the Department of Veterans Affairs.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States Court 
of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. App. 413 
(1993), interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, based 
upon a review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the disability 
and whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 
4.10 provide that in any rating-reduction case, not only must it 
be determined that an improvement in a disability has actually 
occurred, but also that the change actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Brown v. Brown, 5 Vet. 
App. 413 (1993). 

38 C.F.R. § 3.344(a) provides for the stabilization of disability 
evaluations and requires that prior to a rating reduction there 
must be a comparison of the evidence, and particularly any rating 
examinations, to ensure completeness and that rating subject to 
temporary or episodic improvement will not be reduced on a single 
examination unless clearly warranted by all the evidence.  Any 
material improvement must be reasonably certain to continue under 
the ordinary conditions of life.  However, 38 C.F.R. § 3.344(c) 
stipulates that the provisions of 38 C.F.R. § 3.344(a) apply to 
ratings that have continued for long periods at the same level 
(meaning 5 years or more) and do not apply to disabilities that 
have not become stabilized and are likely to improve.  Re-
examinations disclosing physical or mental improvement in these 
disabilities, will warrant a reduction in rating.

In this case, the 10 percent evaluation at issue, was assigned 
between July 2005 and July 2008.  As this period was less than 
five years, subsection (c) of 38 C.F.R. § 3.344 is the applicable 
regulation.

The Board finds that there has not been an improvement in the 
Veteran's symptoms or disability.  The clinical findings since 
the 2004 increase to 10 percent are almost identical to the 
findings on the November 2007 examination cited to reduce the 
disability rating.  As noted, while motor function testing 
slightly improved, there was worsening of the Veteran's flare-ups 
with regard to his left biceps.  All other findings were 
virtually the same.  Whether the 10 percent evaluation should 
ever have been assigned is not before the Board as the RO has not 
found clear an unmistakable error.  What is clear, is that the 
Veteran's function due to his left biceps disability is in the 
same range since the 10 percent rating was assigned.  His 
functional impairment and symptoms now are not significantly 
different from when the 10 percent evaluation was granted.  

In order for an appropriate rating reduction to be made, 
improvement of the rated disability must be demonstrated.  38 
C.F.R. § 3.344(c) (2009).  Based on a review of the evidence of 
record, the Board is unconvinced that the Veteran's function or 
symptoms have improved.  Accordingly, the 10 percent evaluation 
is restored.

All evidence has been considered and there is no doubt to be 
resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).



ORDER

Restoration of a 10 percent evaluation for soft tissue injury of 
the left biceps is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


